DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings replacing FIG. 12 were received on 29 July 2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Turocy on 10 August 2021.

The application has been amended as follows: 
The Claims dated 29 July 2021 have been amended as follows:
In Claim 5, on lines 8-9: “that matches the route along which the own vehicle is scheduled to travel based on the route” has been replaced with --that matches a route along which the own vehicle is scheduled to travel based on the acquired route along which each of the other vehicles is scheduled to travel
In Claim 10, on line 4: “select the another vehicle different from the selected following target vehicle” has been replaced with --select a vehicle, from among the vehicles that are determined to pass through the same gate as the gate through which the own vehicle is to pass, different from the selected following target vehicle--.
In Claim 11, on line 3: “other vehicles” has been replaced with --the other vehicles--.
In Claim 12, on lines 10-11: “an in vehicle computer” has been replaced with --the in vehicle computer--.
In Claim 15, on lines 6-7: “that matches the route along which the own vehicle is scheduled to travel based on the route” has been replaced with --that matches a route along which the own vehicle is scheduled to travel based on the derived route--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nadeem Odeh/Primary Examiner, Art Unit 3669